                     Case 1:19-cv-05649-MLB-CMS Document 3 Filed 12/20/19 Page 1 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)




        RECEIVEDINCLERK'SOFFIJel"NITED STATES DISTRICT COURT
                U.S. D.C. -Atlanta                                          for the

               DEC 1 7 2019                                 Northern District of Georgia          B
        JAMES N. HATTEN, Clerk
           l   ~~ .-~
     By:
           NVr-ueputy Clerk
                                                                                      Case No.
                                                                                                         1:19-CV-5649
                                                                                )
                                                                                )                      (to be filled in by the Clerk's Office)
                        KOLA ADETOLA
                                                                                )
                              PlaintifJ(s)
                                                                                )
(Write the full name of each plaintifJ who is filing this complaint.
If the names of all the plaintifJs cannot fit in the space above,               )     Jury Trial: (check one)    ~Yes          DNo
please write "see attached" in the space and attach an additional               )
page with the full list of names.)                                              )
                                  -v-                                           )
                                                                                )
                                                                                )
                                                                                )
                        DISCOVER BANK                                           )
                           Defendant(s)                                         )
(Write the full name of each defendant who is being sued. If the                )
names of all the defendants cannot fit in the space above, please               )
write "see attached" in the space and attach an additional page
with thefulllist of names. Do not include addresses here.)



                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                            (Non-Prisoner Complaint)


                                                                          NOTICE

    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                                 Page I of 6
                     Case 1:19-cv-05649-MLB-CMS Document 3 Filed 12/20/19 Page 2 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)


I.        The Parties to This Complaint

          A.         The Plaintiff(s)

                     Provide the infonnation below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                           Name                                         KOLA ADETOLA
                           Address                                      4151 ALEXIS COURT
                                                                        LOGANVILLE                  GA               30023
                                                                                  City              State            Zip Code
                           County                                       ALPHARETTA
                           Telephone Number                             6789085394
                           E-Mail Address                               kOlaadetola@yahoo.com

          B.         The Defendant(s)

                     Provide the infonnation below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known) and check whether you are bringing this complaint against
                     them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No.1
                           Name                                         DISCOVER BANK
                           Job or Title     (if known)
                           Address                                      PO BOX 15316
                                                                        WILMINGTON                  DE               19850
                                                                                  City              State            Zip Code
                           County                                       I\J EW CASTLE
                           Telephone Number                             (216) 362-5000
                           E-Mail Address (if known)

                                                                        D Individual capacity [J Official capacity
                     Defendant No.2
                           Name
                           Job or Title     (if known)
                           Address

                                                                                  City              State            Zip Code
                           County
                           Telephone Number
                           E-Mail Address (ifknown)

                                                                        D Individual capacity D Official capacity

                                                                                                                                Page 2 of 6
                     Case 1:19-cv-05649-MLB-CMS Document 3 Filed 12/20/19 Page 3 of 6

Pro Se 15 (Rev, 12/16) Complaint for Violation of Civil Rights   (Non~Prisoner)



                     Defendant No.3
                            Name
                            Job or Title (ifknown)
                            Address

                                                                                    City             State
                            County
                            Telephone Number
                            E-Mail Address (ifknown)

                                                                          D Individual capacity D Official capacity
                     Defendant No.4
                            Name
                            Job or Title (ifknown)
                            Address

                                                                                    City                              Zip
                            County
                            Telephone Number
                            E-Mail Address (ifknown)

                                                                          D Individual capacity D Official capacity
II.       Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.         Are you bringing suit against (check all that apply):

                     D Federal officials (a Bivens claim)
                     D State or local officials (a § 1983 claim)
          B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                     the Constitution and [federal laws]." 42 U.S.c. § 1983. If you are suing under section 1983, what
                     federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?




          C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                     are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                     officials?


                                                                                                                            Page 3 of 6
                     Case 1:19-cv-05649-MLB-CMS Document 3 Filed 12/20/19 Page 4 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)




          D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                     42 U .S.c. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                     of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                     federal law. Attach additional pages if needed.




                       - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -..................- -

III.     Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.

         A.          Where did the events giving rise to your c1aim(s) occur?
                     We have a full years worth of call logs from DISCOVER BANK approximately 3 -5 CALLS a
                     day. We pulled the call log from the phone service provider.




         B.          What date and approximate time did the events giving rise to your c1aim(s) occur?

                     There were 3 calls a day since the beginning of January 1st of 2019 to currently. Action has already
                     been taken I have already asked for them to stop due to calling at work ours in other forms of
                     harrasment.



         C.          What are the facts underlying your c1aim(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)

                     The defendant consistently violated consumer protection afforded by the FDCPA section805(a)(1)
                     which stands at $500 up to ten and $1500 after eleven calls to the plantiff. The defendant also violated
                     section FDCPA SECTION 805(b). The defendant also willfully violated FDCPA Section 806. Defendant
                     acted in a false, deceptive, misleading and unfair by causing a telephone to ring or engaging any
                     person in telephone conversation repeatedly or continuously with intent to annoy,abuse,or harass any
                     person at the called number. Defendant acted in a false, deceptive, misleading and unfair manner by
                     using unfair or unconscionable means to collect any debt. Defendant violated the FCRA. Defendants
                     violations include, but are not limited to, violations of 15U.S.C.§681 t(b)1681 c.2(e), 1681 h(e), 1681 c, 1681
                     (b), 1681 (a)(4), 1681 s-2, 1681 s-2(a)(3), 1681 s-2(b), 1681 s-2(b)(1)(A),. However defendant continued to
                     harassing plaintiff through mail communication, constitutes an invasion of privacy and harassment
                     violations.




                                                                                                                            Page 4 of 6
                     Case 1:19-cv-05649-MLB-CMS Document 3 Filed 12/20/19 Page 5 of 6

Pro Se IS (Rev. 12116) Complaint for Violation of Civil Rights (Non-Prisoner)




IV.      Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive.




V.       Relief

         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.



         With the collection of violations and the numerous times they were all violated I would like a cash settlement in
         the amount of $300,000 and the immediate removal of all accounts on all three major credit bureaus.




                                                                                                                        Page 5 of 6
                     Case 1:19-cv-05649-MLB-CMS Document 3 Filed 12/20/19 Page 6 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non Prisoner)




VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



         A.          For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:                       12/15/2019


                     Signature of Plaintiff
                                                              p~~
                     Printed Name of Plaintiff               /KOLA ADETOLA


         B.          For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Address


                                                                                Cily        Slate          Zip Code

                     Telephone Number
                     E-mail Address




                                                                                                                       Page 6 of 6
